Exhibit 10.2

POPE & TALBOT LTD.

1500 S.W. First Avenue, Suite 200

Portland, Oregon 97201

May 30, 2006

Wells Fargo Financial Corporation Canada

55 Standish Court, Suite 400

Mississauga, Ontario L5R 4J4

Ableco Finance LLC

299 Park Avenue

Floors 21-23

New York, NY 10171

 

  Re: FINANCIAL COVENANTS LETTER

Ladies and Gentlemen:

Reference hereby is made to (i) that certain Commitment Letter, dated May 30,
2006 (the “Commitment Letter”), among Pope & Talbot, Inc., a Delaware
corporation (the “Parent”), Pope & Talbot Ltd., a Canadian corporation (the
“Borrower”), Wells Fargo Financial Corporation Canada, a Nova Scotia unlimited
liability company (“WFFCC”), and Ableco Finance LLC, a Delaware limited
liability company (“Ableco”), and (ii) the Draft Credit Agreement referred to in
the Commitment Letter (the “Credit Agreement”).

The parties hereto hereby agree that Schedule 7.1 to the Credit Agreement shall
be in form and substance as set forth on Schedule I hereto.

This letter agreement may be executed in any number of counterparts and by
different parties on separate counterparts. Each of such counterparts shall be
deemed to be an original, and all of such counterparts, taken together, shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this letter by telefacsimile or electronic mail shall be equally effective as
delivery of a manually executed counterpart.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

This letter agreement is the financial covenants letter referred to in the
Commitment Letter and shall be construed under and governed by the laws of the
State of New York.

 

Very truly yours, POPE & TALBOT, INC. By:  

/s/ Richard K. Atkinson

Name:   Richard K. Atkinson Title:   Vice President and Chief Financial Officer
POPE & TALBOT LTD. By:  

/s/ Richard K. Atkinson

Name:   Richard K. Atkinson Title:   Vice President and Chief Financial Officer

Accepted and agreed to

as of the date first above written:

 

WELLS FARGO FINANCIAL CORPORATION

CANADA

By:  

/s/ Nick Scarfo

Name:   Nick Scarfo Title:   Vice President ABLECO FINANCE LLC By:  

/s/ Dan Wolf

Name:   Dan Wolf Title:   SVP



--------------------------------------------------------------------------------

Schedule I to Financial Covenants Letter

SCHEDULE 7.1

Financial Covenants

1. Consolidated EBITDA. Permit Consolidated EBITDA of the Parent and its
Subsidiaries for:

(a) the four consecutive fiscal quarters of the Parent ending June 30, 2006 and
September 30, 2006, to be less than $0;

(b) the four consecutive fiscal quarters ended on December 31, 2006 to be less
than $25,000,000; and

(c) the preceding four consecutive fiscal quarters calculated at the end of each
fiscal quarter set forth in the table below, beginning with the end of FQ1 2007
of the Parent, to be less than the applicable amount set forth below:

 

Fiscal Quarter

  

Amount

FQ1 2007

   $25,000,000

FQ2 2007

   $35,000,000

FQ3 2007

   $35,000,000

FQ4 2007

   $45,000,000

FQ1 2008

   $45,000,000

FQ2 2008

   $52,500,000

FQ3 2008

   $52,500,000

FQ4 2008

   $60,000,000

FQ1 2009

   $60,000,000

FQ2 2009

   $65,000,000

FQ3 2009

   $65,000,000

FQ4 2009

   $70,000,000

FQ1 2010

   $70,000,000

FQ2 2010

   $70,000,000

FQ3 2010

   $70,000,000

FQ4 2010

   $70,000,000

FQ1 2011

   $70,000,000

FQ2 2011

   $70,000,000

FQ3 2011

   $70,000,000

FQ4 2011

   $70,000,000

FQ1 2012

   $70,000,000

FQ2 2012

   $70,000,000

2. Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio for the
preceding four consecutive fiscal quarters calculated at the end of each fiscal
quarter of the Parent and its Subsidiaries ending on or after December 31, 2009
to be greater than 2.75 to 1.00.